Exhibit 10.6(f)

EXECUTION VERSION

 

AMENDMENT NO. 6 TO MASTER REPURCHASE AND SECURITIES CONTRACT

 

AMENDMENT NO. 6 TO MASTER REPURCHASE AND SECURITIES CONTRACT, dated as of
October 2, 2019 (this “Amendment”) by and between TPG RE FINANCE 11, LTD., an
exempted company incorporated with limited liability under the laws of the
Cayman Islands (“Seller”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association (“Buyer”).  Capitalized terms used but not otherwise defined
herein shall have the meanings given to them in the Repurchase Agreement (as
defined below).

RECITALS

WHEREAS, Seller and Buyer are parties to that certain Master Repurchase and
Securities Contract, dated as of May 25, 2016 (as amended by that certain
Amendment No. 1 to Master Repurchase and Securities Contract, dated as of
September 21, 2016, as further amended by that certain Amendment No. 2 to Master
Repurchase and Securities Contract, dated as of December 22, 2016, as further
amended by that certain Amendment No. 3 to Master Repurchase and Securities
Contract, dated as of June 8, 2017, as further amended by that certain Amendment
No. 4 to Master Repurchase and Securities Contract, dated as of May 4, 2018, as
further amended by that certain Amendment No. 5 to Master Repurchase and
Securities Contract, dated as of April 18, 2019, as amended hereby and as
further amended, restated, supplemented or otherwise modified and in effect from
time to time, the “Repurchase Agreement”); and

WHEREAS, Seller and Buyer have agreed, subject to the terms and conditions
hereof, that the Repurchase Agreement shall be amended as set forth in this
Amendment; and TPG RE Finance Trust Holdco, LLC (“Guarantor”) has agreed,
subject to the terms and conditions hereof, to make the acknowledgements set
forth herein.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer hereby agree as follows:

SECTION 1.Repurchase Agreement Amendments.  The Repurchase Agreement is hereby
amended as follows:

(a)Article 2 of the Repurchase Agreement is hereby amended by inserting the
following new definitions in correct alphabetical order:

“Sixth Amendment Effective Date”:  October 2, 2019.

“Upsize Fee”:  The meaning set forth in the Fee Letter, which definition is
incorporated by reference herein.

“Upsize Option”:  Defined in Section 3.13.

 

USActive 54127356.6

--------------------------------------------------------------------------------

 

“Upsize Option Amount”: An amount designated by Seller in connection with any
Upsize Option not to exceed $250,000,000 in the aggregate for all Upsize
Options, provided that no Upsize Option shall be less than $75,000,000 and no
more than three (3) Upsize Options shall be permitted.

(b)The defined term “Maximum Amount”, as set forth in Article 2 of the
Repurchase Agreement, is hereby amended and restated in its entirety to read as
follows:

“Maximum Amount”:  As of the Sixth Amendment Effective Date, $750,000,000, as
such amount may be increased pursuant to the provisions of Section 3.13, in each
case, upon Buyer’s agreement to approve such increase (if any) in accordance
therewith.  The Maximum Amount shall not be increased by any Future Funding
Transaction or reduced upon the repurchase of any Purchased Assets prior to the
occurrence of the Funding Expiration Date or the Maturity Date; provided, that
on and after the earlier of the Funding Expiration Date and the Maturity Date,
the Maximum Amount on any date shall be an amount equal to the sum of (a) the
Aggregate Amount Outstanding as of such earlier date (excluding all accrued but
not currently due and payable Price Differential), minus the aggregate amount of
any partial repurchases pursuant to Section 3.12 following the Funding
Expiration Date and (b) the Maximum Applicable Percentage of the then-currently
unfunded portion of Seller’s remaining future funding obligations, if any, under
any remaining Purchased Assets (but limited to, for any Extension Period, the
amount elected by Seller in the written notice to Buyer as set forth in the
definition of the term “Extension Fee”), as such total amount declines over the
term hereof as Future Funding Transactions under Section 3.10 are funded, the
remaining Purchased Assets are repurchased and Margin Deficits are satisfied,
all in accordance with the applicable provisions of this Agreement; provided,
however, from and after the Funding Expiration Date, any diminution of Margin
Deficits pursuant to Section 4.03 shall increase the Maximum Amount to the
extent of any previous reduction of the Maximum Amount in accordance with the
terms of this definition that are set forth above.

(c)Article 3 of the Repurchase Agreement is hereby amended by inserting the
following new Section 3.13 in correct numerical order:

 

Section 3.13Maximum Amount Upsize Option.  Seller shall have up to three
(3)  options (each, an “Upsize Option”) to request in writing to Buyer an
increase of the then-current Maximum Amount by the applicable Upsize Option
Amount; provided, that in no event shall the Maximum Amount be increased to an
amount greater than $1,000,000,000, and in no event may Seller request an Upsize
Option after the Funding Expiration Date.  Each request by Seller may be granted
or denied by Buyer in its sole and absolute discretion, and no Upsize Option
shall be effective unless, in each case, Buyer has approved such Upsize Option
in writing and given Seller written notice of the effective date thereof and the
amount of the related increase.  Seller’s request(s) to exercise any Upsize
Option will be deemed to be denied if, on the date of such request or on the
proposed effective date of such increase (i) a Default or Event of Default has
occurred and is continuing, (ii) any unsatisfied Margin Deficit exists,
(iii) Buyer has requested a new or updated Beneficial Ownership Certification,
as applicable, in relation to Seller (to the extent Seller qualifies as a “legal
entity customer”), and Seller has failed to provide such new or updated
Beneficial Ownership Certification to Buyer, or (iv) Seller has failed to pay
the initial installment of the applicable Upsize Fee to Buyer.

2

USActive 54127356.6

--------------------------------------------------------------------------------

 

Section 2.Conditions Precedent.  This Amendment shall become effective on the
date hereof provided that (a) this Amendment is duly executed and delivered by
each of Seller, Buyer and Guarantor, (b) Seller and Buyer have executed and
delivered that certain Amendment No. 7 to Fee and Pricing Letter, dated as of
the date hereof, by and between Seller and Buyer, and (c) outside counsel to
Seller and Guarantor have delivered to Buyer updated copies of each of the legal
opinions which were originally delivered to Buyer on May 25, 2016, each in form
and substance acceptable to Buyer and its counsel.

Section 3.Representations and Warranties.  On and as of the date first above
written, Seller hereby represents and warrants to Buyer that (a) it is in
compliance with all the terms and provisions set forth in the Repurchase
Agreement on its part to be observed or performed, (b) after giving effect to
this Amendment, no Default or Event of Default under the Repurchase Agreement
has occurred and is continuing, and (c) after giving effect to this Amendment,
the representations and warranties contained in Article 9 of the Repurchase
Agreement are true and correct in all respects as though made on such date
(except for any such representation or warranty that by its terms refers to a
specific date other than the date first above written, in which case it shall be
true and correct in all respects as of such other date).

Section 4.Acknowledgments of Guarantor.  Guarantor hereby acknowledges the
execution and delivery of this Amendment by Seller and Buyer and agrees that it
continues to be bound by that certain Amended and Restated Guarantee Agreement,
dated as of May 4, 2018 (as may be amended, restated, supplemented or otherwise
modified from time to time, the “Guarantee Agreement”), made by Guarantor in
favor of Buyer, notwithstanding the execution and delivery of this Amendment and
the impact of the changes set forth herein.

Section 5.Limited Effect.  Except as expressly amended and modified by this
Amendment, the Repurchase Agreement and each of the other Repurchase Documents
shall continue to be, and shall remain, in full force and effect in accordance
with their respective terms; provided, however, that upon the date hereof, (a)
all references in the Repurchase Agreement to the “Repurchase Documents” shall
be deemed to include, in any event, this Amendment, and (b) each reference to
the “Repurchase Agreement” in any of the Repurchase Documents shall be deemed to
be a reference to the Repurchase Agreement as amended hereby.

Section 6.No Novation, Effect of Agreement.  The parties hereto have entered
into this Amendment solely to amend the terms of the Repurchase Agreement and do
not intend this Amendment or the transactions contemplated hereby to be, and
this Amendment and the transactions contemplated hereby shall not be construed
to be, a novation of any of the obligations owning by Seller, Guarantor or any
of their respective affiliates (the “Repurchase Parties”) under or in connection
with the Repurchase Agreement or any of the other Repurchase Documents.  It is
the intention of each of the parties hereto that (i) the perfection and priority
of all security interests securing the payment of the obligations of the
Repurchase Parties under the Repurchase Agreement are preserved and (ii) the
liens and security interests granted under the Repurchase Agreement continue in
full force and effect.

Section 7.Counterparts.  This Amendment may be executed in counterparts, each of
which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (.PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

3

USActive 54127356.6

--------------------------------------------------------------------------------

 

Section 8.Costs and Expenses.  Seller shall pay Buyer’s reasonable actual out of
pocket costs and expenses incurred in connection with the preparation,
negotiation, execution and consummation of this Amendment in accordance with the
Repurchase Agreement.  

Section 9.Submission to Jurisdiction.  Each party irrevocably and
unconditionally (i) submits to the non-exclusive jurisdiction of any United
States Federal or New York State court sitting in Manhattan, and any appellate
court from any such court, solely for the purpose of any suit, action or
proceeding brought to enforce its obligations under this Amendment or relating
in any way to this Amendment and (ii) waives, to the fullest extent it may
effectively do so, any defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court and any right of jurisdiction on
account of its place of residence or domicile.

To the extent that either party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Amendment or relating in any way to this Amendment.

The parties hereby irrevocably waive, to the fullest extent each may effectively
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding and irrevocably consent to the service of any summons and complaint
and any other process by the mailing of copies of such process to them at their
respective address specified in the Repurchase Agreement.  The parties hereby
agree that a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Section 9 shall affect the right
of Buyer to serve legal process in any other manner permitted by law or affect
the right of Buyer to bring any action or proceeding against Seller or its
property in the courts of other jurisdictions.

Section 10.WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AMENDMENT.

Section 11.GOVERNING LAW.  THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AMENDMENT, THE RELATIONSHIP OF THE PARTIES TO
THIS AMENDMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES OF THE PARTIES TO THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF.  THE PARTIES HERETO INTEND
THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW
SHALL APPLY TO THIS AMENDMENT. 

[Signature Pages to Follow]

 

4

USActive 54127356.6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

BUYER:

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association

 

 

By:

/s/ Allen Lewis

Name:

Allen Lewis

Title:

Managing Director

 

 

SELLER:

 

 

 

TPG RE FINANCE 11, LTD.,
an exempted company incorporated with limited liability under the laws of the
Cayman Islands

 

 

By:

/s/ Matthew Coleman

Name:

Matthew Coleman

Title:

Vice President

 

 

 

 

[Signature Page to Amendment No. 6 to Master Repurchase and Securities Contract]

 

--------------------------------------------------------------------------------

 

Acknowledged:

TPG RE FINANCE TRUST HOLDCO, LLC, a Delaware limited liability company, in its
capacity as Guarantor, and solely for purposes of acknowledging and agreeing to
Section 1(h) and Section 4 of this Amendment:

 

By:

/s/ Matthew Coleman

Name:

Matthew Coleman

Title:

Vice President

 

 

[Signature Page to Amendment No. 6 to Master Repurchase and Securities Contract]

 